DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Remarks filed 05/19/2022.
Claims 1, 3-6, and 8-24, filed 05/19/2022, are currently pending and are under examination. 
Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive. 
Rejection of claims 1, 3-6, and 8-24 under 35 U.S.C. 103
Applicant argues (see Remarks, pages 8-11) that Psaltis fails to disclose a feedback system that is arranged to determine the state of contact from one or more spectral characteristics of the sound generated by the LIOB. Examiner respectfully disagrees. In the Non-Final Rejection of 11/05/2021, the examiner relied on Liu in view of Varghese to disclose the feedback system being arranged to determine the state of contact from the sound generated by the LIOB (e.g. Varghese, Page 6, lines 13-24: an acoustic detector is used to detect the acoustic signal generated during LIOB, “Alternatively, the feedback system may comprise an acoustic detector to detect the acoustic signal generated during LIOB. Due to the rapid initiation of the plasma and the creation of lesions, an acoustic wave will propagate through the skin tissue which may be detected using an acoustic detector and which may be used as a measure of the effectiveness of the LIOB process.”). Psaltis was used to disclose using the spectral characteristics of the sound generated by the LIOB in order to quantify the ablation and therefore the state of contact (e.g. Page 18, lines 10-30). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu in view of Varghese to use the spectral characteristics of the sound generated by the LIOB as taught by Psaltis in order to provide the predictable results of quantifying the ablation performed. No additional arguments have been provided for the dependent claims. Therefore, the rejections are maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-13, 15-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication 2012/0283710, of record), hereinafter Liu, further in view of Varghese et al. (International Publication WO 2014/174010), hereinafter Varghese, and further in view of Psaltis et al. (International Publication WO 2015/177750 – APPLICANT CITED ON IDS), hereinafter Psaltis.
Regarding claim 1, Liu teaches a device for treatment of tissue of a subject (e.g. Fig. 1), the device comprising: 
a light source, the light source providing a pulsed light beam (e.g. Par. [0010]: a laser is used for generating pulsed beams); 
a focusing system (e.g. Fig. 1: optical system 15; Par. [0114], lines 1-7), 
wherein the focusing system is arranged to receive the pulsed light beam (e.g. Fig. 1: optical system 15 receiving light from radiation source 14), 
wherein the focusing system is arranged to output a focused pulsed light beam (e.g. Fig. 1: optical system, 15 outputs the light beam), 
wherein the focused pulsed light beam has a focal spot that can be positioned in the tissue (e.g. Par. [0207], lines 16-20); 
a light exit window, the light exit window having a contact surface (e.g. Par. [0100]: window 44; Fig. 4: window 44 contacting skin 40), 
wherein the contact surface is arranged to contact an external surface of the subject during use of the device (e.g. Fig. 1: device contacting the skin 40; Fig. 4: device contacting skin 40), 
wherein the light exit window allows the pulsed light beam to exit the device through the contact surface before it reaches the focal spot (e.g. Par. [0172], Page 13, lines 17-19; Par. [0207], lines 16-20); 
wherein the device comprises a feedback system (e.g. Par. [0026]: the device may be controlled with feedback from sensors), 
wherein the feedback system detects a feedback signal dependent of a state of contact between the contact surface and the tissue (e.g. Fig. 4: skin contact sensor 204 loops back into control system 18; Par. [0132]).
However, Liu fails to disclose wherein laser induced optical breakdown (LIOB) occurs when the focused pulsed light beam is focused on the focal spot, wherein the feedback signal comprises sound generated by the LIOB of the focused pulsed light beam, wherein the feedback system comprises a device for detecting the sound generated by the LIOB, and wherein the feedback system is arranged to determine the state of contact from one or more spectral characteristics of the sound generated by the LIOB.
Varghese, in a similar field of endeavor, discloses a non-invasive device for treatment of skin tissue using laser light. Varghese teaches it is known that laser induced optical breakdown (LIOB) occurs when the focused pulsed light beam is focused on the focal spot (e.g. Page 2, lines 4-19), wherein the feedback signal comprises sound generated by the LIOB of the focused pulsed light beam (e.g. Page 6, lines 13-24; Claim 10), and wherein the feedback system comprises a device for detecting the sound generated by the LIOB (e.g. Page 6, lines 21-24; Claim 10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu to include the LIOB occurring when the focused pulsed light beam is focused on the focal spot and to include the feedback signal comprising sound generated by the LIOB of the focused pulsed light beam and a device for detecting the sound generated by the LIOB as taught by Varghese in order to provide the predictable results of detecting LIOB and enabling feedback control of the device through acoustic analysis of the tissue. 
Further, Liu in view of Varghese teaches wherein the feedback system is arranged to determine the state of contact from the sound generated by the LIOB (e.g. Varghese, Page 6, lines 13-24: an acoustic detector is used to detect the acoustic signal generated during LIOB, “Alternatively, the feedback system may comprise an acoustic detector to detect the acoustic signal generated during LIOB. Due to the rapid initiation of the plasma and the creation of lesions, an acoustic wave will propagate through the skin tissue which may be detected using an acoustic detector and which may be used as a measure of the effectiveness of the LIOB process.”). However, Liu in view of Varghese fail to disclose the feedback system determining the state of contact from one or more spectral characteristics of the sound generated by the LIOB. 
Psaltis, in a similar field of endeavor, teaches a subsurface laser-induced optical breakdown catheter. Psaltis teaches it is known for the spectral characteristics of the sound to quantify the ablation to be indicative of the state of contact (e.g. Page 18, lines 10-30). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu in view of Varghese to include determining the state of contact from one or more spectral characteristics of the sound as taught by Psaltis in order to provide the predictable results of quantifying the ablation performed. 
Claim 1 is obvious over Liu, Varghese, and Psaltis as indicated above. Regarding claim 3, Liu further teaches wherein the feedback system comprises a user interface (e.g. Fig. 4: control system 18 has user interface 28, 32; Par. [0116]), wherein the user interface provides a user a representation of the feedback signal (Par. [0177]: user interface includes a display that communicates information to the user; Par. [0141]: user interface displays data to the user through displays, audibly, and/or tangibly - this is understood to be a representation of the feedback signal; Fig. 4: data from sensors 200 and 204 are sent back to the UI MANAGER within control system 18 which outputs to the UI display 28, 32).
Claim 1 is obvious over Liu, Varghese, and Psaltis as indicated above. Regarding claim 4, Liu further teaches wherein the feedback system is arranged to change the power density of the focused pulsed light beam in dependence of the feedback signal (e.g. Par. [0117]: radiation parameters are changed based on feedback).
Claim 4 is obvious over Liu, Varghese, and Psaltis as indicated above. Regarding claim 5, Liu further teaches wherein the changing of the power density comprises: 
comparing the feedback signal with a threshold signal (e.g. Par. [0026]), 
wherein the threshold signal is associated with a desired state of contact (e.g. Par. [0026]: a minimum threshold distance), 
wherein the desired state of contact is a state of contact that prevents substantial damage to the device or to the surface of the tissue (e.g. Par. [0026]), 
reducing the power density, when the comparison of the feedback signal with the threshold signal is indicative of a state of contact that does not correspond to the desired state of contact (e.g. Par. [0026]: turning off radiation source, reducing pulse rate, etc.).
Claim 4 is obvious over Liu, Varghese, and Psaltis as indicated above. Regarding claim 6, Liu further teaches wherein the changing of the power density comprises changing the power of the focused pulsed light beam (e.g. Par. [0117]: changing the power level). 
Claim 1 is obvious over Liu, Varghese, and Psaltis as indicated above. Regarding claim 8, Liu further teaches wherein the feedback signal comprises light dependent on the state of contact (e.g. Fig. 2: radiation sensor; Par. [0118]: radiation sensors are used to determine radiation parameters), wherein the feedback system comprises a device for detecting the light (e.g. Fig. 2: radiation sensors), wherein the feedback system is arranged to determine the state of contact from one or more characteristics of the light (e.g. Par. [0118]: “one or more radiation sensor for detecting one or more parameters of radiation (e.g., intensity, fluence, wavelength, etc.) delivered or indicative of delivered to the skin).
Claim 8 is obvious over Liu, Varghese, and Psaltis as indicated above. Regarding claim 9, Liu further teaches wherein the light is generated by the pulsed light beam (e.g. Fig. 1; Par. [0010]: a laser is used for generating pulsed beams). 
Claim 8 is obvious over Liu, Varghese, and Psaltis as indicated above. Regarding claim 10, Liu further teaches wherein the light is originating from the contact surface (e.g. Fig. 4: sensors obtain signals from the skin (contact surface)).
Claim 8 is obvious over Liu, Varghese, and Psaltis as indicated above. Regarding claim 11, Liu further teaches wherein the device comprises an image sensor (e.g. Par. [0438]: multi-pixel displacement sensor is used to obtain images), wherein the feedback system is arranged to determine the state of contact from one or more characteristics of an image captured by the image sensor (e.g. Par. [0505]: use images to determine displacements across skin surface (device would have to be in contact with the skin in order to determine displacements).
Claim 1 is obvious over Liu, Varghese, and Psaltis as indicated above. Regarding claim 12, Liu further teaches wherein the feedback signal comprises a force or pressure dependent on the force or pressure with which the light exit window is pressed against the tissue during use of the device (e.g. Par. [0133]: pressure or force sensor used to determine pressure or force of device against treatment area), wherein the feedback system comprises a detector (e.g. Par. [0133]: pressure or force sensor), wherein the detector is arranged to detect the force or pressure (e.g. Par. [0133]: pressure or force sensor used to determine pressure or force of device against treatment area), wherein the feedback system is arranged to determine the state of contact based on the force or pressure (e.g. Par. [0133]: pressure or force sensor used to determine pressure or force of device against treatment area, which is considered to be the state of contact; Fig. 49).
Regarding claim 13, Liu teaches a method of treatment of tissue of a subject, the method comprising: 
providing a pulsed light beam (e.g. Par. [0010]: a laser is used for generating pulsed beams); 
focusing the pulsed light beam into a focused pulsed light beam, wherein the focused pulsed light beam has a focal spot positioned in the tissue (e.g. Fig. 1: optical system, 15 outputs the light beam; Par. [0207], lines 16-20); 
providing a light exit window, the light exit window having a contact surface in contact with an external surface of the subject (e.g. Par. [0100]: window 44; Fig. 4: window 44 contacting skin 40), 
6wherein the light exit window allows the pulsed light beam to exit the device through the contact surface before it reaches the focal spot (e.g. Par. [0172], Page 13, lines 17-19; Par. [0207], lines 16-20), 
wherein the light exit window has a contact surface arranged to contact the tissue during use of the device (e.g. Par. [0100]: window 44; Fig. 4: window 44 contacting skin 40); 
detecting a feedback signal dependent on a state of contact between the contact surface and the tissue (e.g. Fig. 4: skin contact sensor 204 loops back into control system 18; Par. [0132]).
However, Liu fails to disclose wherein laser induced optical breakdown (LIOB) occurs when the focused pulsed light beam is focused on the focal spot, wherein the feedback signal comprises sound generated by the LIOB of the focused pulsed light beam, wherein the feedback system comprises a device for detecting the sound generated by the LIOB, and wherein the feedback system is arranged to determine the state of contact from one or more spectral characteristics of the sound generated by the LIOB.
Varghese, in a similar field of endeavor, discloses a non-invasive device for treatment of skin tissue using laser light. Varghese teaches it is known that laser induced optical breakdown (LIOB) occurs when the focused pulsed light beam is focused on the focal spot (e.g. Page 2, lines 4-19), wherein the feedback signal comprises sound generated by the LIOB of the focused pulsed light beam (e.g. Page 6, lines 13-24; Claim 10), and wherein the feedback system comprises a device for detecting the sound generated by the LIOB (e.g. Page 6, lines 21-24; Claim 10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu to include the LIOB occurring when the focused pulsed light beam is focused on the focal spot and to include the feedback signal comprising sound generated by the LIOB of the focused pulsed light beam and a device for detecting the sound generated by the LIOB as taught by Varghese in order to provide the predictable results of detecting LIOB and enabling feedback control of the device through acoustic analysis of the tissue. 
Further, Liu in view of Varghese teaches wherein the feedback system is arranged to determine the state of contact from the sound generated by the LIOB (e.g. Varghese, Page 6, lines 13-24: an acoustic detector is used to detect the acoustic signal generated during LIOB, “Alternatively, the feedback system may comprise an acoustic detector to detect the acoustic signal generated during LIOB. Due to the rapid initiation of the plasma and the creation of lesions, an acoustic wave will propagate through the skin tissue which may be detected using an acoustic detector and which may be used as a measure of the effectiveness of the LIOB process.”). However, Liu in view of Varghese fail to disclose the feedback system determining the state of contact from one or more spectral characteristics of the sound generated by the LIOB. 
Psaltis, in a similar field of endeavor, teaches a subsurface laser-induced optical breakdown catheter. Psaltis teaches it is known for the spectral characteristics of the sound to quantify the ablation to be indicative of the state of contact (e.g. Page 18, lines 10-30). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu in view of Varghese to include determining the state of contact from one or more spectral characteristics of the sound as taught by Psaltis in order to provide the predictable results of quantifying the ablation performed. 
Claim 13 is obvious over Liu, Varghese, and Psaltis as indicated above. Regarding claim 15, Liu further teaches the method further comprising changing the power density of the focused pulsed light beam in dependence of the feedback signal (e.g. Par. [0117]: radiation parameters are changed based on feedback). 
Claim 13 is obvious over Liu, Varghese, and Psaltis as indicated above. Regarding claim 16, Liu further teaches the method further comprising determining a state of contact based on the detected feedback signal (e.g. Fig. 4: skin contact sensor 204 loops back to control system 18; Par. [0132]).
Claim 13 is obvious over Liu, Varghese, and Psaltis as indicated above. Regarding claim 17, Liu further teaches the method further comprising changing the power density of the focused pulsed light beam in dependence of the determined state of contact (e.g. Par. [0117]: changing the power density based on feedback from displacement sensor).
Claim 1 is obvious over Liu, Varghese, and Psaltis as indicated above. Regarding claim 19, Liu further teaches wherein the feedback system comprises a user interface (e.g. Fig. 4: control system 18 has user interface 28, 32), wherein the user interface provides a user an indication of the determined state of contact (Par. [0177]: user interface includes a display that communicates information to the user; Fig. 4: data from skin contact sensors 204 are sent back to the UI MANAGER within control system 18 which outputs to the UI display 28, 32; Par. [0132]: skin contact sensors determine the state of contact between device and skin/treatment area; Par. [0141]: user interface displays data (i.e. feedback signal indicative of state of contact) to the user through displays, audibly, and/or tangibly).
Claim 1 is obvious over Liu, Varghese, and Psaltis as indicated above. Regarding claim 20, Liu further teaches wherein the feedback system is arranged to change the power density of the focused pulsed light beam in dependence of the determined state of contact (e.g. Par. [0117]: changing the power density based on feedback from displacement sensor).
Claim 4 is obvious over Liu, Varghese, and Psaltis as indicated above. Regarding claim 21, Liu further teaches wherein the changing of the power density comprises changing the beam shape of the focused pulsed light beam (e.g. Par. [0006]: laser based treatment devices include optics to change parameters of the beam such as shape; Par. [0117]: changing the power density by changing the intensity; Par. [0156]: intensity refers to the shape of the beam).
Claim 8 is obvious over Liu, Varghese, and Psaltis as indicated above. Regarding claim 22, Liu further teaches wherein the light is generated by the focused pulsed light beam (e.g. Fig. 1: light is output to the skin after passing through the optical system 15).
Claims 1 and 13 are obvious over Liu, Varghese, and Psaltis as indicated above. Regarding claims 23 and 24, Liu in view of Varghese and Psaltis does not teach wherein the spectral characteristics of the sound are indicative of the material at the focal spot, and the feedback system determines the state of contact based on the indicated material at the focal spot.
Psaltis, in a similar field of endeavor, teaches a subsurface laser-induced optical breakdown catheter. Psaltis teaches it is known for the spectral characteristics of the sound to be indicative of the material at the focal spot (e.g. Page 18, lines 10-30), and the feedback system determines the state of contact based on the indicated material at the focal spot (e.g. Page 18, lines 28-30: the ablation performed is quantified, which is considered to be determining the state of contact). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu in view of Varghese and Psaltis to include the spectral characteristics of the sound being indicative of the material at the focal spot as taught by Psaltis in order to provide the predictable results of tissue characterization and quantifying the ablation performed. 
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication 2012/0283710, of record), hereinafter Liu, further in view of Varghese et al. (International Publication WO 2014/174010), hereinafter Varghese, and further in view of Psaltis et al. (International Publication WO 2015/177750 – APPLICANT CITED ON IDS), hereinafter Psaltis, as applied to claims 1 and 13 above, and further in view of Ntziachristos (US Patent Application Publication 2016/0178680, of record).
Claims 1 and 13 are obvious over Liu, Varghese, and Psaltis as indicated above. Regarding claims 14 and 18, Liu in view of Varghese and Psaltis does not teach determining a state of contact based on the spectral characteristics of the sound within a range of 3 to 16 kHz. 
Ntziachristos, in a similar field of endeavor, teaches a sensor device for thermoacoustic measurement. Ntziachristos teaches it is known for the spectral characteristics of the sound to be within a range of several kilo Hertz to several hundreds of giga Hertz (e.g. Par. [0063], lines 16-23). 
Liu in view of Varghese and Psaltis discloses the claimed invention except for the spectral characteristics of the sound being within a range of 3 to 16 kHz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention as taught by Liu in view of Varghese and Psaltis with the spectral characteristics of the sound being within a range of 3 to 16 kHz as taught by Ntziachristos, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792